DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-12 and 14-21 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of Emergency alert method for performing emergency response drill.  The emergency alert method involves receiving, by a computing platform, an indication of an emergency at a building, which includes a type of an emergency and a location of the emergency within the building. An identity and location of a mobile computing device within the building is received. The location of the emergency is compared with the location of the mobile computing device. An emergency alert scenario is determined based on the comparison of the locations. The emergency response instructions are selected from a database based on the emergency alert scenario. The emergency response instructions are retrieved from the database. The emergency response instructions are transmitted to the mobile computing device which presents the emergency response instructions in response to receiving the emergency response instructions.  he emergency alert method removes the crisis from the emergency and provides familiar instructions with the alert so that people can respond effectively and respond safely. The method incorporates customized spoken instructions on instructing building occupants on how to respond to an emergency and decreases the confusion and anxiety associated with emergency alerts.  In the event that the emergency alert agent is unable to communicate with the emergency alert system, the emergency alert agent may determine shelter-in-place instructions and present the instructions to the occupant. The emergency alert agent will establish a communication channel with an emergency responder to aid in their response.  The emergency alert agent calls an emergency response dispatch number to connect the occupant with an emergency response dispatcher or the emergency alert agent may call an administrative user to aid the occupant.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Sieja (US 20180174430 A1), discloses a Computer-Aided Dispatch (CAD) system is specially configured to account for the physical condition of emergency personnel, which can affect their ability to effectively handle a particular incident. The CAD system tracks health, stress, and biometric status of each available emergency responder automatically and in real-time based on a wide range of collected information and to assess the suitability of available emergency responders to respond to a given emergency incident based upon such status information. Based on such status information, the CAD system can make intelligent recommendations to the emergency dispatcher by taking into account such things as the emergency responder's past experiences with a particular type of emergency incident, the current and cumulative status of the emergency responder, and projections as to the future condition of the emergency responder if dispatched to handle the emergency incident.
Consider claim 1, another best reference found during the process of examination,Sada (US 20170294136 A1), discloses a  high performance cognitive skills, a simulated sports action scenario is displayed on a screen to a user, and the user is queried to respond to the scenario. The user's response to the scenario is received. The user's response to the scenario is evaluated according to predetermine high performance cognitive skills criteria to determine a sports relevant score. The determined sports relevant score is then displayed to the user and a database is updated. A graphical user interface is provided to enable the foregoing.
Claims 1-12 and 14-21 directly and/or indirectly depend from claim 1.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689